—Judgment, Supreme Court, New York County (Rena Uviller, J., on speedy trial motion; Joan Sudolnik, J., at jury trial and sentence), rendered July 22, 1994, convicting defendant of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Defendant’s exculpatory theory was presented to and considered by the jury, and we see no reason to disturb its verdict.
Defendant’s challenge to the certification of the ballistics report presented to the Grand Jury is, in essence, a challenge to the sufficiency of the Grand Jury evidence and, as such, is not reviewable on appeal (CPL 210.30 [6]). In any event, this claim is unpreserved (see, People v Miles, 220 AD2d 254, lv denied 87 NY2d 1022) and without merit (see, CPL 190.30 [2]; People v Washington, 228 AD2d 23).
Defendant’s speedy trial motion was properly denied. The motion court properly determined that the delay was caused by the People’s vigorous investigation into defendant’s purported exculpatory evidence (see, People v Johnson, 167 AD2d 422, 423) and defendant’s own scheduling requests regarding his demand to testify before the Grand Jury (see, People v Muhanimac, 181 AD2d 464, 465, lv denied 79 NY2d 1052). Concur—Milonas, J. P., Rosenberger, Wallach and Nardelli, JJ.